DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/274493. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the independent claims 1, 14 and 20 is the recitations of “initialize a composite operation from a plurality of operations” recited in the copending application.  Such omission of the above limitation does not differentiate the scope of the claims as “composite” means multiple/plurality therefore implies that the operation has a plurality of operations.  Therefore they are not patentable distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being ancitpated by Moir et al. (US 20040034673 A1) herein referenced as “Moir”.
Regarding claim 1, Moir et al. (US 20040034673 A1) discloses:
a method for execution by a dispersed storage and task (DST) processing unit that includes a processor, at least by (claims 35 and 44, which describes the processor which executes and perform atomic operation on an arbitrary number of non-contiguous memory location (e.g. “dispersed storage and task”) described in paragraph [0014])
the method comprises: initializing a composite operation from a plurality of operations, at least by (paragraph [0025 and Fig.2] which describes initializing transaction, by setting it to active, where the transaction as describes above is atomic operation on an arbitrary number of non-contiguous memory location, as such is interpreted as a composite operation)
creating an empty transaction context by performing an evaluation of the composite operation, at least by (paragraph [0025] which describes first attempting to acquire all of the location the transaction wishes to update, and compares current values with expected values from each location, such attempt to acquire the locations and 
creating a multi-source compare and swap (CASN) transaction from resulting expected values determined by evaluating the composite operation in the empty transaction context, at least by (paragraph [0025] based on the evaluation that the current value and expected values are equal then “employs an appropriate synchronization primitive, e.g., a compare and swap (CAS) operation” for each memory location)
executing the CASN transaction against a dispersed storage network (DSN) memory, at least by (paragraph [0031-0032] describes how the NCAS (e.g. “CASN”) operation, identifies multiple non-contiguous memory location (e.g. “dispersed storage network (DSN) memory”) which the NCAS operation accesses/read/modifies)
when execution of the CASN transaction is successful, commit the transaction to the DSN memory, at least by (paragraph [0014 and 0026] which describes all comparison between current value and expected value matches at each location therefore if each status reflects success the NCAS transaction is committed.)
and when the execution failed due to at least one conflicting value stored in the DSN memory: creating a new transaction context pre-populated with the at least one conflicting value; and executing an updated CASN for the composite operation that utilizes the new transaction context, (as described in instant spec. [0046] the recited limitation above is describes as, “re-attempting the transaction with conflicting values”, as such Moir discloses in paragraph [0028] which describe retrying the transaction as a result of the transaction failing and as shown above failing is caused by current and 
As per claim 2, claim 1 is incorporated and Moir further discloses:
wherein executing the CASN transaction includes generating comparison data by comparing the resulting expected values to corresponding resulting values created by performing the plurality of operations on data stored in the DSN memory, wherein the execution of the CASN transaction is determined to be successful when the comparison data indicates all of the corresponding resulting values match the resulting expected values, and wherein the execution of the CASN transaction is determined to fail when the comparison data indicates at least one of the corresponding resulting values does not match at least one resulting expected value, at least by (paragraph [0014,0025] which describes in executing the NCAS operation, comparing current values with expected values form each location and is successfully with they all match and fails if any does not match)
As per claim 3, claim 2 is incorporated and Moir further discloses:
wherein the at least one of the corresponding resulting values that does not match the at least one resulting expected value corresponds to the at least one conflicting value, at least by (as described in instant spec. [0046] the recited limitation above is describes as, “re-attempting the transaction with conflicting values”, as such Moir discloses in paragraph [0028] which describe retrying the transaction as a result of the transaction failing and as shown above failing is caused by current and expected values not matching, as such retrying would involve the comparing said values again.)
As per claim 4, claim 2 is incorporated and Moir further discloses:
wherein the at least one of the corresponding resulting values that does not match at least one resulting expected value corresponds to the at least one conflicting value, wherein the new transaction context is created by replacing at least one initial value that was utilized in evaluating the composite operation with at least one current value stored in DSN memory that resulted in the at least one conflicting value when operations of the transaction were performed on the current value, wherein the composite operation is re-evaluated by serially performing the operations on the at least one current value to generate updated resulting expected values, wherein the updated CASN utilizes the updated resulting expected values, at least by (as described in instant spec. [0046] the recited limitation above is describes as, “re-attempting the transaction with conflicting values”, as such Moir discloses in paragraph [0028] which describe retrying the transaction as a result of the transaction failing and as shown above failing is caused by current and expected values not matching, as such retrying would involve the comparing said values again, paragraph [0026] further describes serially performing the operations.)
As per claim 5, claim 2 is incorporated and Moir further discloses:
wherein evaluating the composite operation includes: determining a plurality of memory locations in a plurality of storage units indicated in the plurality of operations; generating a plurality of read operations for content stored in the plurality of memory locations for transmission to the plurality of storage units; receiving a plurality of read responses from the plurality of storage units indicating retrieved current values of the content stored in the plurality of memory locations; and utilizing the retrieved current values of the content as initial values to serially perform the plurality of operations on the retrieved current values locally to determine the resulting expected values, at least by (paragraph [0025 and Fig. 2, describes, determining all the locations with the NCAS operation wishes to update, reading the returning the current value stored in respective location (e.g. evaluating, reading receiving current values), and paragraph [0014 and 0026] further describes serially determining the committing the new/expected value)

Claims 14, 15 and 16 recite equivalent claim limitations as claims 1, 2 and 5 above, except that they set forth the claimed invention as a system, Claim 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a computer readable storage medium; as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir further in view of Moir et al. (US 20060173885 A1) herein referenced as “Moir 2”.
As per claim 6, claim 5 is incorporated and Moir fail to further disclose:
wherein evaluating the composite operation further includes: determining an ordering of the plurality of operations based on at least one of: timestamp data for the plurality of operations or scheduling data for the plurality of operations; wherein the plurality of operations are serially performed on the initial values to determine the resulting expected values in accordance with the ordering.
However, Moir 2, teaches the above limitations at least by (paragraph [0063] which describes transactions (e.g. “operations”) being sequenced and linearized (e.g. “ordered/scheduling”) and one at at time (e.g. “serially”).  Paragraph [0039] further describes the determined priority and scheduling based on timestamps.  And further in paragraph [0322] the transactions are attempting to complete by successively comparing (e.g. determining) the expected values and current values of each operation related to the transaction.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Moir 2 into the teaching of Moir as they relate to implementing non-blocking operations in memory and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of reducing conflict between transactions as taught by Moir 2 in para. 0085.
	
Claims 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir further in view of Moir et al. (US 20060173885 A1) herein referenced as “Moir 2”.
As per claim 9, claim 8 is incorporated and Moir fail to further disclose:
wherein determining the second corresponding values includes reading the content by first evaluating a read operation for the content.
Mckelvie et al. (US 8255373 B2) teaches the above limitations at least by (paragraph [col. 4 lines 50-59, which describes identifying independent operations with non-modifying preconditions constraint that does not result is any change in the outcome of the stream of operations allowing multiple clients to coordinate and manipulate the corresponding data at the same time (e.g. in parallel).  As such, the non-modifying operations may be read-only operations (eg. first evaluating a read operation for the content) and second corresponding values from these non-modifying operations are the subsequent operations from the non-modifying operations.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Mckelvie into the teaching of Moir as they relate to managing multiple operations to stored data atomically and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of examining multiple operations before any changes to determine if simultaneous/combined operations can be performed to optimize performance taught by Mckelvie in col. 5 lines 26-33.
As per claim 10, claim 1 is incorporated and Moir fail to further disclose:
further comprising: evaluating each of the plurality of operations independently to determine expected outcomes for each of the plurality of operations when performed independently; generating overlap data by comparing the expected outcomes to determine a disjoint subset of the plurality of operations, wherein the disjoint subset of the plurality of operations includes operations that are determined not to affect the expected outcomes of any other ones of the plurality of operations; and designating the disjoint subset of the plurality of operations to be run in parallel in creating the CASN transaction.
However, Mckelvie et al. (US 8255373 B2) teaches the above limitations at least by (paragraph [col. 4 lines 50-59, which describes identifying independent operations with non-modifying preconditions constraint that does not result is any change in the outcome of the stream of operations allowing multiple clients to coordinate and manipulate the corresponding data at the same time (e.g. in parallel).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention file to incorporate the teaching of Mckelvie into the teaching of Moir as they relate to managing multiple operations to stored data atomically and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of examining multiple operations before any changes to determine if simultaneous/combined operations can be performed to optimize performance taught by Mckelvie in col. 5 lines 26-33.

Claim 19 recite equivalent claim limitations as claim 10 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 7, 8, 11-13, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS TRUONG/Primary Examiner, Art Unit 2152